 In the Matter of WILsoN & Co., INC.,EMPLOYERandUNITED PACKING-HOUSE WORKERS OF AMERICA, C. I.0.,PETITIONERIn the Matter of WILSON & Co., INC., EMPLOYERandWILLIAM J.PALMER, PETITIONERandUNITED PACKINGHOUSEWORKERS OFAMERICA, LOCAL 25, C. I. 0., UNIONCases Nos. 13-RC-430 and 13-RD-21, respectively.DecidedFebruary 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate certification and decertification petitions duly filed,a consolidated hearing was held before a hearing officer of the NationalLabor Relations Board. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.2The Petitioner in the decertificationcase asserts that Local 25 is no longer the representative of the Em-ployer's employees within the meaning of Section 9 (a) of the Act..Houston,Reynolds,and Gray.'The hearing officer's ruling permitting intervention in the RC case by United Packing-house Workers Amalgamated Independent Union is hereby affirmed ; as is his rejection ofevidence by the Employer bearing on the compliance of the United Packinghouse Workersof America,C. I. 0, with Section 9(h) of the Act.Matter of Lion OilCo., 76 N. L. R. B.565.The Employer'smotion to dismiss the RC petition on the ground that the Petitionerhas not complied with Section 9 (h) is denied,as the official records of the Board indicatethat such Petitioner has in fact complied.Matter of Lion Oil Co.,supra.2United Packinghouse Workers of America, Local 25, C. I.O , hereinafter called Local25,was certified on January 11, 1943, for the production and maintenance employees attheEmployer'sChicago,Illinois,plant,with specified inclusions and exclusions, 45N L. R. B 831. Subsequent contracts appear to have recognized the Petitioner in theinstant certification case,hereinafter called the International,as the representative of suchemployeesNo issue of contract bar was raised at the hearing.81 N. L.R. B., No.91.497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDA question affecting commerce exists concerning the representationof certain employees of the Employer, within themeaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties are in agreement as to most of the categories of em-ployees to be included in, and excluded from the unit. These in-clusions and exclusions are based on the original certification asamended by the contract between the Employer and the Internationaland by stipulations of the parties at the hearing.There is disagree-ment only as to the inclusion of hourly paid checkers, certain hourlypaid scalers, plant commissary employees, and firemen, whom theEmployer would exclude, and the other parties include.(1)As to thefiremen,the Employer contends that they should beexcluded as "guards," notwithstanding that they have heretofore beenincluded in the contract unit.This contention is rejected, as we arenot satisfied from the record that they spend the major part of theirtime in doing the work of "guards" as defined in Section 9 (b) (3)of the amended Act.Matter of Carbide and Carbon Chemicals Cor-poration,79 N. L. R. B. 932.(2)Theplant commissary employeesprepare and serve food to allemployees at the plant.The chef, assistant chef, storekeeper, andthe clerical employees have heretofore been excluded from the contractunit as supervisors or clerks.In the absence of any evidence that theyare not supervisors or clerks, we will exclude them.The remainingplant commissary employees have since 1945 been included in the con-tract unit (as similar employees have been in the three other plantsof the Employer which operate plant commissaries).The Boardhas frequently included plant restaurant employees in a plant-wideunit.SeeMatter of Standard Romper Co., Inc., 77 N.L. R. B. 421,and cases there cited.We will, accordingly, include the plant com-missary employees in the instant unit, with the exceptions notedabove.(3)As to thecheckers,their duties consist of making the finalcheck of the product as to type and weight before shipment.Theywork on the Employer's docks.Hourly paid checkers are includedin the production and maintenance units at most, if not all, the otherplants of the Employer.Moreover, the evidence indicates that mostof the checkers work about 75 percent of the time as "gang leaders,"a category which the parties have agreed to include in the unit.Wewill, accordingly, include the hourly paid checkers in the unit.'3Although there is no difference between the duties of the hourly paid and weekly paidcheckers,we exclude the latter pursuant to the agreement of the parties and in view of thefact that they have been consistently excluded from the contract unit since the originalBoard certification of Local 25. WILSON & co., INC.499(4)As to thescalers,the Employer would exclude, and the otherpartieswould include, the hourly paid shrink and yield scalers.Their job is to weigh products before and after processing to deter-mine the shrinkage and yield of the Employer's output.Althoughnot named in the original certification, they have been consistentlyincluded in the contract unit in the instant plant and in the majorityof the Employer's plants.We will include them in the unit.We find, therefore, that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sChicago plant, including hourly paid checkers and scalers, gangleaders, plant commissary employees, plant tractor drivers, carlines,print shop and stationery department employees, stable employees,storeroom employees, matrons, and firemen, but excluding weeklypaid scalers and checkers, the chef, the assistant chef, the store-keeper and the clerks in the plant commissary, chauffeurs, shop fatdrivers, sanitation tractor drivers, bricklayers, office and clerical em-ployees, general office janitors, general office employees, plant protec-tion employees, laboratory employees, wholesale market employees,retailmarket employees, office restaurant employees, office stationeryemployees, superintendents, foremen, assistant foremen, assistantsuperintendents,division superintendents, foreladies, sales em-ployees, plant clerical employees, timekeeping department employees,medical department employees, planning and methods departmentemployees, receiving office employees, employment department em-ployees, koshermen, office janitors, all garage employees (includingchauffeurs, cripple cart drivers, utility chauffeurs, truck helpers, me-chanics, greasers, washers, mechanic's helpers, truck painters, andgeneral handy men), brickmasons, and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period because8295J5-50-vol. 81-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to re-instatement, to determine whether they desire to be represented, forpurposes of collective bargaining, by United Packinghouse Workersof America, C. I. 0., and its Local 25,4 or by United PackinghouseWorkers Amalgamated Independent Union, or by neither.+We place the International and Local 25 on the ballot together as one choice in viewof the following circumstances :The original certification ran to Local 25.However,all three contracts executed sincethat time have been signed by the International alone, so that it is not clear which ofthese two unions is the present beneficiary of the certification,and which one is,there-fore,subject to decertification.Moreover,the decertification case has been consolidatedwith a certification case initiated by the International alone and it is desirable to disposeof the representation questions raised in both cases by a single election.